Citation Nr: 1134916	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to herbicides and/or chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1960 with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2007, the Veteran requested a hearing in conjunction with his appeal.  One was scheduled for him in September 2007, but the Veteran did not report for that hearing.  In his March 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington, D.C., in conjunction with his appeal.  Review of the VA internal database indicates that a hearing was originally scheduled for him on August 11, 2008.  However, a June 2008 letter notified the Veteran that his hearing had to be rescheduled for August 26, 2008.  The Veteran notified the Board later in June 2008 that he would be unable to attend the scheduled August 2008 hearing due to his incarceration and asked that his hearing be postponed.

The governing regulation provides that a request for a change in a hearing date should be submitted not later than two weeks prior to the scheduled hearing.  38 C.F.R. § 20.702(c) (1) (2010).  The regulation also provides that, after one request to change a hearing date, rescheduling will be allowed only for good cause.  38 C.F.R. § 20.702(c) (2).  Review of the State of Texas's online criminal offender database indicates that the Veteran is currently serving a life sentence which began in 2004.  The Veteran's hearing had already been scheduled, and rescheduled, at the time he requested a postponement for his hearing.  His incarceration is not good cause for further postponement of his appeal for the purpose of rescheduling his hearing.  38 C.F.R. § 20.702 (c) (2010).  Accordingly, appellate review of the Veteran's case may proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

The Veteran has asserted that his diagnosed diabetes mellitus is related to his exposure to herbicides and/or chemicals during service.  Specifically, he reported in March 2006 and June 2006 statements that he was exposed to some type of gas during basic training, was exposed to napalm when working with it (to include occasional spill cleanup), and was exposed to herbicides when assigned to pour it from container to container.  He asserted that all of these exposures occurred during his service at Fort Ord, California.  The Veteran also referenced, in his August 2007 notice of disagreement, an Air Force health study exists which discusses the relationship between diabetes and chemical exposure.  Review of the Veteran's service treatment records does not show any indication of a diabetes diagnosis or of abnormal glucose readings.  His service personnel records indicate that the Veteran's military occupational specialty from January 1960 to June 1960 was light weapons infantryman.

VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran's service personnel records indicate that he had some service responsibilities which required him to work with fuels, to include gasoline.  Given his assertions as to his inservice responsibilities and his current diagnosis of diabetes mellitus type 2, the Board finds that the Veteran should be afforded a VA medical examination to include a medical nexus opinion to determine whether his diabetes mellitus type 2 is related to his military service, including as due to herbicide and/or chemical exposure.

Accordingly, the appeal is remanded for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  In doing so, contact the correctional facility where the Veteran is incarcerated so that every possible means of conducting the examination is explored; document all efforts to conduct the examination.  The duty to assist incarcerated veterans requires VA to tailor its assistance to the meet the particular circumstances of confinement so that they receive the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Provide the claims file to the examiner and ensure that it is reviewed prior to the examination.  The examiner should conduct or order any indicated studies should be performed; all findings should be reported in detail.  Then, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's reported exposure to chemicals (including gasoline), and napalm during service.  A complete rationale should be given for any opinion provided.

2. After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


